EXHIBIT 31.1 OFFICER’S CERTIFICATE PURSUANT TO SECTION 302 I, Hui Xiaobing, certify that: 1.I have reviewed this Annual Report of Huiheng Medical, Inc. on Form 10-K for the year ended December 31,2010; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:August 26, 2011 By:/s/ Hui Xiaobing Hui Xiaobing, Chief Executive Officer (Principal Executive Officer)
